Warren E. Burger: We’ll hear arguments next in number 71-1566, Granny Goose Foods against Teamsters. Mr. Tichy, you may proceed whenever you’re ready.
George J. Tichy, II: Mr. Chief Justice, and may it please the Court. This case arises out in the U.S. Court of Appeals for the Ninth Circuit and presents three major issues. These are, whether or not Section 1450, the Federal Removal Statute takes precedence over state law concerning the effective period of a removed state court injunctive order. Secondly, whether Section 1450 takes precedence over conflicting provisions of the federal rules of civil procedure and thirdly, whether or not, the denial of a motion to dissolve a removed state court restraining order is tantamount to the issuance of a preliminary injunction for purposes of enforcement. The facts in this case arise out of a contractual dispute in a labor situation. Teamsters’ Local 70 and the companies involved here had for many years, been parties of National Master Freight Agreement and the Local 70 Supplemental Agreement. Preparatory to 1970 negotiations, the National Food Industry Negotiating Committee of the International Brotherhood of Teamsters notified that the companies that the Union Committee desire to negotiate changes and revisions in the existing agreements. The critical provision here is that the notice did not terminate the existing agreements but they did continue in effect. The Union, Teamsters Local 70, was most desirous to break away from national negotiations and to impose a new independent agreement where the company is involved. The vehicle which used to enforce this approach was a work stoppage, initially against Granny Goose Foods and Sunshine Biscuits, and normally against standard brands. The companies believed that because it was compulsory grievance procedures and the collective-bargaining agreements, that the matter should be resolved in accordance with the grievance procedures rather than through work stoppage. Consequently, when the strike continued to persist, Granny Goose Foods and Sunshine Biscuits went into state court to seek a restraining order against the illegal strike activity. In advance of the hearing, the attorney for Local 70 was notified. He in fact appeared before the judge. He presented arguments to the court that he believed that the contract had not been breached, that there was no basis for a restraining order but despite the existence of these arguments, a restraining order was in fact issued. Thereafter the picketing of work stoppage expanded to standard branch, where standard branch of course joined as a party plaintiff and the litigation went to court inside of modified temporary restraining order. But prior to the application, again Local 70’s attorney was advised. He did not personally appear in Alameda County there’s a practice that no labor injunction will issue unless the Labor Union’s attorney has a chance to make the position of the Union known. The court thereupon insisted the counsel for the Union be called. It was reached in his office. The judge talked with him over the phone. The Union’s attorney advised he was relying on the same arguments and initially presented when Granny Goose Foods and Sunshine Biscuits appeared. After hearing the argument of counsel, the judge then granted the modified restraining order which is an issue in this particular case. The date of the modified restraining order was May 18, 1970. And that has significance to this Court in the Boys Markets versus Retail Clerks. It was up before this Court and no decision have been rendered. The Union believes that Atkinson versus Sinclair was still the law with regard to federal injunctive orders incite to have the matter removed to federal court. And what has to be a classic case of forum shopping, the Union filed a petition, removed the action to federal court hoping to rely on Atkinson versus Sinclair to dissolve the restraining order, and an essence to abate the entire action and proceedings that occurred in state court. When the motions came on for hearing, it was the position of the company’s that Atkinson versus Sinclair was that the applicable law this court having indicated enough code that it may review the application of Atkinson versus Sinclair and having before it Boys Market. We relied on the arguments which were being presented to this Court the Boys Market. The judge took the matter under submission and on June 4, 1970, seventeen days after the issuance of the modified temporary restraining order, the district judge denied the motion to dissolve thereby continuing the order in effect. It’s important to note, that between June 4, 1970 and December 1, 1970, no answer or responsive pleading was ever filed by the Union in this particular case.
William H. Rehnquist: When you say that the judge by denying the motion to dismiss or to dissolve thereby continued the order in effect. That really is one of the arguments that you are making here. That is not an obvious conclusion just a statement.
George J. Tichy, II: Well, I think there are two points to be made here. One is, that the contempt proceedings in the Court and moving on a motion raised by the Union, that Section 527 in a state law applied, thereby causing abatement of the order after 15 days replied and I quote, “I am satisfied that my ruling of June 4 in which I denied the motion to dissolve on the grounds of lack of jurisdiction continues in full force and affect the orders.” So the first thing we have is the judge’s own intention as submitted in the contempt proceeding. Secondly, and this of course, gets to my argument, but I’ll address myself to it at this point. We are talking about really two concepts when you distinguish between a restraining order and a preliminary injunction. In a restraining order situation, generally speaking, you wouldn’t have notice or opportunity defend. But in this particular case, we believe that that did exists but this primary distinction between a preliminary injunction, and a temporary restraining order has noticed an opportunity to defend. In the case of the motion to dissolve the restraining order, the Union filed the notice. In fact, I had an order short in time for the hearing on that particular proceeding and an essence had adequate notice by its ordered mission in seeking the proceedings and obviously had the opportunity to defend.
William H. Rehnquist: But I'm -- my reading on the record and you may certainly correct me if I am wrong, is that the Union’s basic position on the motion to dissolve, was that Sinclair against Atkinson prevented the continuance of this restraining order, not as a matter of discretion, but simply because of the Norris-La Guardia Act. And I don’t make perhaps quite as easily as you do the jump that sort of a hearing is the same thing as if the Union had come in and move to dissolve a temporary restraining order on the merits in effect before the time set for the hearing on the temporary injunction.
George J. Tichy, II: Your Honor, the choice rest entirely with the Union as to which argument it wish to present on a motion to dissolve the restraining order. Now I could have raised an issue as to the merits. It could have controverted the factual issues but it did not do so and chose to rely exclusively an Atkinson versus Sinclair. And the fact that it chose to rely on a narrow tactical approach of this, did not deprive of the opportunity which is a critical point I believe to defend on whatever point it felt would best defeat the existence of the restraining order.
William H. Rehnquist: But of course, even if they have never made any motion, it’s still fair to say they would have had the opportunity to defend their rules, give them the authority to come in and move to dissolve a temporary restraining order. Is that enough just the fact that they have the opportunity to do it, to convert a temporary restraining order into preliminary injunction?
George J. Tichy, II: Your Honor, in this case, the issue that was relied upon by the Court of Appeals in vacating the contempt judgment was the fact that Section 527 in the California Code of Civil Procedure apparently imposed some sort of 20-day limitation on the duration of State Court Orders. Now, this particular section, applies only to orders issued without notice and we believe that there was adequate notice in this case if in fact the Court had reach that issue. But more importantly than this, the law in California is that where you have proceedings which continue the order in effect. And they take into account such things as merely getting a continuance on a hearing on a preliminary injunction. In fact cases which are cited by the respondents in this situation rely or which are relied upon by the respondents in this particular case, include cases where the court specifically note that you can continue the restraining order through all this other types of proceedings.
William H. Rehnquist: Yes, under California law that this type of proceeding taking place in the state court --
George J. Tichy, II: That’s right.
William H. Rehnquist: It would have converted the temporary restraining order into a preliminary injunction.
George J. Tichy, II: It would have continued the restraining order in effect and the domination of whether or not it was a restraining order or preliminary injunction would be a relevant for contempt purposes.
Speaker: Well assuming on the state law, ordinarily is, you know, we don’t second guess Courts of Appeals. There determination with state law assuming now that state law as the Court of Appeals held by 26 would have terminated this interim restraining order at the end of 20 days. Suppose you had never got to the federal court, what would have been necessary under the California procedure to convert that 20-day interim restraint into a temporary injunction?
George J. Tichy, II: Your Honor, if the Union had taken the same action that it did here at federal court, the fact that that motion was dissolved I believe under California Law, it would have the effect of continuing the order for purposes of [Voice Overlap]
Speaker: Beyond the 20-day restoration?
George J. Tichy, II: Yes.
Speaker: If it is just been a motion as they made it in the federal court.
George J. Tichy, II: That’s right.
Speaker: To dismiss and had it been denied.
George J. Tichy, II: Yes. That would automatically have converted your interim restraint into a temporary injunction.
George J. Tichy, II: Yes, I believe it would, Your Honors. And I would like to say something about the point that you raised concerning interpreting state law. That’s what this case is all about. If the Court of Appeals were correct, it would require federal courts and all of the 50 jurisdictions and 50 states in which they sought to go into a wholesale witch-hunt to determine what state law was in terms of restraining orders and then you have the complex ambiguities which are present in this case resolving and conflicting interpretations which might exist, despair treatment through out the Federal Judiciary in a vast ways to federal time involved in state questions. That’s why Congress when it enacted Section 1450 dealt specifically with regard to the duration of removed orders making it to continue in effect subject only to dissolution of modification to avoid this wholesale investigation that would be imposed upon the Federal Judiciary in cases removed from state court. We believe that the particular statute in this case, 1450 is clear on its face. It talks first of all in terms of all injunctions. It is not restricted to injunctive orders which have no duration under state court. Secondly, the language is until dissolve or modified by the District Court. It must be kept in mind that this restraining order was set for a hearing on a preliminary injunction.
Speaker: Well I gather this is an argument that under 1450, even if as a matter of state law.
George J. Tichy, II: Yes.
Speaker: Its interim restraining order had a terminal date.
George J. Tichy, II: That’s right.
Speaker: Once it was removed, the statute operates on that order --You bet --They continue it until it is in fact dissolve.
George J. Tichy, II: That is correct. That is an essence in our position, Your Honor. And I think that it stands from -- Excuse me, basic concepts of congressional legislation and that being that the right to remove is a matter of legislative raise. And the Union in this case assumed the benefits as well as the burdens of the statute. The benefit it thought it had was that it could remove the state court to a forum shopping or remove the federal court and through forum shopping obtain the benefits of Atkinson versus Sinclair and the noble matter thrown out. The burden that it assumed was it had the moving obligation to go into court and seek the dissolution or modification the order. And until it did so, the order continued in effect pursuant to Section 1450.
William H. Rehnquist: This order by its terms did not have a specific terminal date, did it? It just said --
George J. Tichy, II: No, it didn’t.
William H. Rehnquist: It just said pending the hearing on the temporary injunction you are enjoined from doing such and such.
George J. Tichy, II: That’s correct, Your Honor.
William H. Rehnquist: But your argument I understand from your response to Mr. Justice Brennan’s question is even if it is said, you are enjoined until June 4 or June 7 form doing this, you say that once it went into federal court, you were enjoined in July and August as well.
George J. Tichy, II: That’s right, Your Honor because it transferred the burden of proceeding because the Union could defend it. We don’t even have to talk about it in a Labor Management context. The defendant is the only person that can remove an injunctive proceeding to a federal court because a complaint for injunctive relief would be directed the answer to defendant and only the defendant has a right under the Act. Because he is broken up to process, the law transfers the burden from the plaintiff to the defendant to bring the issue before the Court because the plaintiff would have brought the issue before the Court under his original order has been deprived of that because the action of the defendant. We believe that with regard to Section 1450, there are some additional factors which may assist the Court in its interpretation. In this regard it’s significant to note that there are attachment provisions in Section 1450 which Congress specifically makes the enforcement subject to state law. It’s obvious in drafting 1450 Congress had its command the language to make a state court order, subject to state law. However, it did not do so with regard to injunctives and retraining orders. The only conclusion that can be reached is not making it referable to state law that Congress intended that the specific language of 1450 would apply under the restraining order would continue in effect. Now, just to add some emphasis if I could to my position, that this would involve the Court in some sort of wholesale involvement and the interpretation of state law. It’s significant to note that there at least three major arguments that could be made in a support of the position that 527 did not cause this particular order to dissolve. First of all, 527 applies only to orders issued without notice. In this case definitely, I could be made that this was a restraining order issue with notice. Additionally, 527 does not cause an order to expire automatically. If there is some act of continuance in this case we believe the denial to motion to dissolve was an essence of type of action which resolved in a continuants. And more importantly, you have here in this particular situation, a 15-day statute. Now, at the time of the June 4th order it was 17 days after the issuance of the modified restraining order. And the judge entered into some sort of speculative wishful thinking that the order would have continued in effect for 20 days rather than 15 days and it’s in fact it assumed the order was in effect on June 4, there is but one reason that it could have been in effect on June 4 and it was not Section 527 of the California Code of Civil Procedure, it was 1450 which we rely on this Court. We also believe that 1450 must take precedence over the federal rules and several procedure more particularly Rule 65 (b). In this regard, we rely on 28 U.S.C. Section 2071, which provides that the rules of this Court and of other courts must be consistent with acts of Congress to the extent if any, that there is a conflict between Rule 65 (b), and Section 1450, then of course under 28 U.S.C. 2071 1450 would prevail. Furthermore, 1450 is specifically directed to remove orders. Rule 65 (b) is not. It is resting in the note that neither the legislative history of Rule 65 (b) nor the legislative history of 1450 would suggest that somehow or another that 1450 was in any respect to be subservient to Rule 65 (b). And furthermore, even if 65 (b) did apply in this case, it applies only to situations where there is an order issued without notice and as we indicated previously we believe that there was efficient notice in this particular case to dispense any of the time limits set forth in 65 (b). In summation, we believe that 1450 should prevail over state laws as well as Federal Rules of Civil Procedure with regard to the duration of a removed state court restraining order. That even if this Court were to engage in analysis of the state law or the Federal Rule of Civil Procedure 65 (b), that the order would have still continue in effect and the contempt proceedings would have been appropriate at the time they occurred. And furthermore, that the denial of the motion to dissolve the restraining order was tantamount to the issuance of the preliminary injunction for purposes of continuing the injunction effect for enforcement. And these grounds, jointly and alternatively, we submit the decision of the Court of Appeals should be vacated and that the contempt judgment issued by the District Court should be reinstated in its entirety.
Warren E. Burger: Mr. Beeson.
Duane B. Beeson: Mr. Chief Justice, and may it please the Court. The Respondent Union was found to have violated a temporary restraining order in this case more than six months after it had been issued without hearing, and was adjudicated guilty of criminal contempt. The basis upon which the petitioners seek to sustain that finding which was over turned by the court below, is that Section 1450 of Title 28 converted the temporary retraining order of the state which is I say was issued without a hearing into an order of unlimited duration so that it continued on in perpetuity until such time as the federal court might act on it.
Warren E. Burger: I am not sure that it’s relevant, but do you disagree with your friend who says that Union was represented at the preliminary stage and that they were invited to participate and when the order was entered, is that about what he said?
Duane B. Beeson: Yes, that is what he said and essentially, that is quite happened. There was a telephone notice given which is a matter of common practice in this jurisdiction. The attorney for the Respondent Union did appear at the time that the original restraining order was issued. It was no hearing in the ordinary sense. The attorney under those circumstances has handed the papers two or three minutes before a corporate takes place with the judge and such arguments as can be put together on the spur of the moment or maybe made. I was not the attorney who was present on that occasion but I think that I am not familiar with the practice to represent that this is the way that it works out.
Warren E. Burger: I suppose this is what it’s common in many as trial courts such as the trial judge is dealing with ex parte injunction at least wants to be alerted to possible factors that might lead him to call a hearing before issued.
Duane B. Beeson: That they will be and I think that is particularly true in labor dispute cases. There was no hearing in the sense that I think you had just use the phrase however that is an opportunity to examine the papers, collect evidence, talk with the clients and witnesses and so forth and bring forth some kind of considerations which will support the respondent’s position. And either by way of affidavits or oral testimony, there was nothing of that kind. This is an informal courtesy type of proceeding which has developed in the bar of the San Francisco Bay Area in State of California.
Speaker: Would you say that there was no opportunity for the kind of hearing to which you refer under your practice?
Duane B. Beeson: Yes, I would say that Your Honor. The application for a restraining order was going to be determined within a manner of minutes or half an hour or whatever time it took just to talk about the case a little bit, and that’s what happened. Now, --
Warren E. Burger: If you would ask under your practice as you would ask them for continuance as long enough to make more inquiry, is that normally done?
Duane B. Beeson: Well, Your Honor, that’s just another way of saying when shall the case be set down for return on the return date for the year in the order to show cause by preliminary injunction not be issued. And either the judge will or will not enter a temporary restraining order pending that date depending on how he feels about the case.
Warren E. Burger: Was there a request for it, as the Union?
Duane B. Beeson: I am sure there was in the sense that issuance of the restraining order without a hearing was opposed on whatever basis the attorney for the union could come up with on that short notice.
Speaker: It did file a motion to vacate.
Duane B. Beeson: Yes, motion to dissolve, Your Honor. That was simultaneous with the petition for removals so that the motion to dissolve is filed in the Federal District Court.
Speaker: And what step was denied -- what other step could you have taken?
Duane B. Beeson: The next step in the ordinary course of the proceeding of this kind would be the application for a preliminary injunction on the part of the moving party namely they person seeking it and that would be petitioners in this case.
Speaker: There’s nothing you could have done.
Duane B. Beeson: Not that, not certain with any certainty. The reason that I hesitate, Mr. Justice, is that conceivably we might have tried to appeal from the ruling on motion to dissolve. I do not think that, that would have been in an appealable order.
Speaker: In fact, is that clear?
Duane B. Beeson: The case seemed to be difficult to align Your Honor. In this field, they turn on the ruined facts. A general rule of course is that the grant or denial of a temporary restraining order is not appealable. The grant or denial or preliminary injunction is appealable. Now it is of course true that the particular label that may be put upon the order is not determined too. And there are cases in which where the nature of the motion, the kind of evidence that was brought forth the argument that was heard is such as to be the equivalent of the raising the issues that would be raised under preliminary injunction.
Speaker: You mean the Union took made no effort to appeal this denial issue?
Duane B. Beeson: No, it did not.
Speaker: Would you renew your motion in the federal court?
Duane B. Beeson: I am sorry, Your Honor?
Speaker: Could you renew your motion in the federal court?
Duane B. Beeson: The motion to dissolve was made in the federal court
William H. Rehnquist: And not at the state.
Duane B. Beeson: That is correct. It was not made in the state court.
Speaker: It was made in this federal court.
Duane B. Beeson: Yes, Your Honor.
Speaker: And did you have a hearing on the motion there?
Duane B. Beeson: We had a hearing on the motion to dissolve which was limited to the Norris-La Guardia issue. The raising as we did at that time, the law as was reflected in Sinclair against Atkinson.
Speaker: Limited by whom?
Duane B. Beeson: It was the solid ground which the Respondent Union raised.
Speaker: But you weren’t limited? I mean, you could have attack the injunction on any ground you want it to.
Duane B. Beeson: Well, you can file a motion to dissolve in the Federal District Court on any ground that you think will ultimately prevail I suppose.
Speaker: Let me put that question another way. In what respect did your hearing on the motion to dissolve fall short of being inadequate hearing on the issue of the propriety of an injunction.
Duane B. Beeson: The propriety of the issues of its injunction, Your Honor turns at all together at different considerations and those which are raised in the motion --on the hearing on the motion to dissolve. We raised the narrow jurisdictional issue as to whether the injunction could be maintained in the Federal District Court. Now with respect to the issuance of a preliminary injunction, I suspect that the considerations which would have been put forth would be those which deal with the nature of the dispute whether or not this was the situation which could or should be arbitrated whether or not the Union and the employers were party to the contract which the petitioners --
Byron R. White: But in terms of Mr. Justice Blackmun. When Mr. Justice Blackmun’s language, you could have raised any considerations with respect to the propriety of the restraining order.
Duane B. Beeson: I doubt it if it would have been appropriate to do so. The answer to your question certainly is yes in the theoretical abstract way, Mr. Justice White. But the ordinary development of cases like this is to raise the broader equitable issues in connection with the hearing upon the motion for preliminary injunction which ordinarily comes on the return date.
Byron R. White: Well I gather -- Am I correct to understand what the Union was saying I suppose we never decided Boys Market?
Duane B. Beeson: Yes.
Byron R. White: What the Union was saying, what ever might be the effect of Sinclair on the authority of state courts to issue injunctions, once this is remove, then 1450 has to be inapplicable because Norris-La Guardia prevents the federal court from continuing in effect any restraining order.
Duane B. Beeson: Oh! We don’t need to go that far.
Byron R. White: But if that isn’t, was that not your position?
Duane B. Beeson: Our position --
Byron R. White: At the time you made the motion.
Duane B. Beeson: Oh! Yes, as far as the -- yes, at the time that we made the motion.
Byron R. White: That was your basic position?
Duane B. Beeson: That’s correct.
Byron R. White: You mean whether or not the state court could issue the injunction, Sinclair prohibited the federal court as a matter of jurisdiction?
Duane B. Beeson: That’s correct.
Byron R. White: In light of Norris-La Guardia?
Duane B. Beeson: That’s correct.
William H. Rehnquist: You had basically a one, two punch, the removal and the motion to dissolve and under the state of law that the case was going to be all over.
Duane B. Beeson: Yes, we were very confident that time. [Laughter]
Speaker: And what did Boys Market done while that was pending or what?
Duane B. Beeson: Yes, Your Honor, the sequence of the events was that we filed the petition for removal and the motion to dissolve on May 19 and it was heard on May 27. Boys Markets came down on June 1.
Speaker: I see.
Duane B. Beeson: And the court, District Court declined to rule from the bench after hearing our arguments on the Sinclair, having been advised that this Court had Boys Markets under consideration and what finger in the air to see which [Voice Overlap]
Speaker: And was going down within three or four days, was it that?
Duane B. Beeson: Yes. And then as soon as Boys Markets came down, the motion to dissolve was denied and only on the ground that Boys Markets had require that result which, Mr. Justice Brennan was a wrong conclusion and we have develop these points to some extent in our brief. This is not a Boys Market’s case. But we never had an opportunity that makes from the motion to dissolve to discuss those matters because Boys Markets at that time was still pending and we were relying upon Sinclair. The central issues in this case, if it please the Court. I think is the correct interpretation and construction to be given Section 1450 of Title 28. Now, we start in addressing ourselves to that question what I think is a firm premise and that is the state court order did have an expiration date, a terminal date, a maximum duration of 20 days after its original issuance.
Speaker: And on what date would that run out Mr. Beeson?
Duane B. Beeson: On June 7.
Speaker: June 7.
Duane B. Beeson: This was the unanimous opinion of the Ninth Circuit. Both the dissenting judge and the majority agreed with the fact that you had a limited duration, a maximum duration of 20 days with respect to that state court order.
Speaker: Mr. Beeson, you speak of 20 days. Isn’t there something the statute about 15?
Duane B. Beeson: The statute reads that the return date upon the issuance of a temporary restraining order shall be no later than 15 days after its issuance or for good cause showing 20 days. Now the Court below felt that it was a realistic view approach to assume that the 20-day period probably would have been used up and proceedings before the state court if the case had remained there. And I think that there is a good sense to this point of view in that by allowing them maximum duration to a state court order. The Court is giving the maximum application to a Section 1450 that state law would invite.
William H. Rehnquist: What if the Judge of the Superior Court of Alameda County it said in effect, “I don’t care what state law says and what limitations are on a temporary restraining order. I am making this one good for a year and the order by its terms provided they would last for a year.” And then the same procedural history had obtained. Do you think that you would have been bound to appeal or do something or do you think you could just have followed at the order at the end of 20 days?
Duane B. Beeson: The state law makes very clear, Mr. Justice Rehnquist that, that order would have been invalid under state law.
William H. Rehnquist: And how do you challenge that invalidity? Do you have to appeal as some of our cases like Walker against Birmingham have indicated or may you simply disobey it even though by its terms, it prohibits the concept?
Duane B. Beeson: In California, there will not be an adjudication of contempt or disobeyance of the void order. That’s the California rule, it’s generally applicable. Your Honor, I had read Ex parte Fisk back in 1885 and United Mine Workers and in re Greene, and some of the other cases. The Federal Rule may be difficult to define in a cosmic way but at least I think where there is a void judgment within the meaning of Norris-La Guardia because there was lack of jurisdiction to enter it, along with the lack of due process in the sense that the opportunity to attack and challenge the order was never really fairly permitted, that there are very serious and cogent reasons for refusing to find a criminal contempt on those circumstances and we develop that quite in our brief. This case does not need to turn on that. But I think it’s a --
Speaker: But what if we disagree with you?
Duane B. Beeson: Well, you have to go a long way before you get to that point in this case. Disagreement there does not necessarily mean that the Respondent Union would not prevail here if the --
Speaker: No! I gather here. The question is whether there is an operative restraint on December 4 when the conduct which was held contentious.
Duane B. Beeson: That’s correct.
Speaker: So the issue before us is was or it wasn’t?
Duane B. Beeson: That’s right and I think that issue has to be read, has to be determined by reading Section 1450 in the light of relevant Federal policy and I think that is the central of point that we must ultimately return to after considering everything else. And the words of Section 1450 are brief and certainly do not necessitate the kind of reading that it has been given to it by the petitioners and by the dissenting judge. I think it comes too loud and clear as far as I am concerned that it means exactly put our position is in this case. The Section states that all injunctions, orders and other proceedings had in such action prior to its removal shall remain in full course in effect until dissolved or modified by the District Court. Now in order to know what it is that shall remain in full force and effect, until dissolved or modified, I think that we are necessarily led to inquire as to what the state order said, and what the state law is that put places its laws upon that order. Here, we start as I indicated with the premise that the state court order was of limited duration and we feel that it’s quite clear as you read Section 1450, that the purpose and intent in plain meaning of the language is to retain that state court order in all of its substance and all of its terms, and all of its conditions, precisely in the same manner in which it was issued. The order here is as far as we are concerned it would be no different than if it had an expressed terminal date, June 4, June 7, whatever. And I think that Mr. Tichy’s argument recognizes that his position would have to be the same even basing an order of that kind. Now, --
Speaker: So what you’re really saying is that within we have 20 days, and there’s no order in effect after 20 days to be dissolved or modified by it.
Duane B. Beeson: That’s correct, Your Honor. At the time we filed the motion to dissolve of course there was an order and we try to give it a little bit just as quickly as we could be because we thought that it was improper. However, with the expiration of the maximum period which state law permitted it to exist then there was no order. And that’s what the majority held in the Ninth Circuit.
Warren E. Burger: No matter where the case is then residing in federal or state court?
Duane B. Beeson: Well, certainly, that would be in the case in the state court. In the absence of consent by a dependent --
Warren E. Burger: Well and where was it at that time?
Duane B. Beeson: Well, after removal was in the federal court.
Warren E. Burger: Yes.
Duane B. Beeson: Yes and that’s what gives rise to this case.
Warren E. Burger: By its own terms?
Duane B. Beeson: The case came to the federal court by way of removal and we are trying to find out what Section 1450 did at that point whether it maintained the order and precisely the same terms and conditions and with the same duration that it had or whether that it converted it into a restraining order without duration. And that’s the central issue. And I think that the -- to read the language as though this transformation took place is to take it very strain view both of the language and the policy considerations which underlie restraining orders. Certainly in the abstract, an injunction is extraordinary remedy to be issued only upon a strong showing of irreparable injury and the other standard criteria. A restraining order without notice and without a hearing is an injunction in its most extreme form and it would ordinarily be thought a part from any particular statutory considerations we have at the moment. That anyone seeking to maintain a restraining order in effect for a very long period of time indefinitely would have a very strong burden of bringing the matter on for a hearing and permitting the parties to make their considerations as known to the Court as to whether it should continue or not. Now there are strong policy considerations in federal law which supports our position in this respect.
Speaker: Mr. Beeson, before you get to that, it’s your position either under the California Law of 20 days, or the federal law of 10 days, this order was dead in 20 days?
Duane B. Beeson: That’s correct, Your Honor.
Speaker: Either way?
Duane B. Beeson: Either way, and that we say that Section 1450 would be -- to strain a concept beyond any reasonable means --
Speaker: Well, you read -- you read 1450 as reading into the restraining order that this shall expire in 20 days, just as if it was written in there?
Duane B. Beeson: Yes and that’s what the --
Speaker: Of course the state statute put it that way.
Duane B. Beeson: That’s what the Ninth Circuit did also, Your Honor.
Speaker: Yes.
Duane B. Beeson: And --
William H. Rehnquist: And you disagree with Mr. Tichy that a comparable motion to dissolve if it had been made a Superior Court of Alameda County, you say that would not have converted this order into a temporary -- into a preliminary injunction under California Law?
Duane B. Beeson: I know of no state case that would support that proposition. And I disagree with it as a matter of analysis and logic. And no cases have been decided that would support that proposition. I think that we have the same considerations in California Law that would basically be applicable under Rule 65 (b) that before a preliminary injunction can be issued, there must be notice of a hearing upon the conventional types of issues that are raised by applications for preliminary injunctions and that that would be required in California Law in no less than Federal Rule 65 (b). Rule 65 (b) does reflect federal law generally. And Section 7 of the Norris-La Guardia Act also reflects Federal Law with respect to labor disputes. Both place very strict time restrictions upon the duration of temporary restraining orders which are issued without hearings. Section 1450 does not to be interpreted to conflict with those policy considerations and I might say, although we are dealing here with the labor dispute case and we think that we are dealing with the case that falls within the Norris-La Guardia Act. That the interpretation of Section 1450 which is before the Court --
Speaker: You mean despite --
Duane B. Beeson: Yes, Your Honor. The interpretation of such Section 1450, which is involved in this case, is one which has general application. Section 1450 applies to all classes of cases, labor cases as well as the one that is governed by Norris-La Guardia as well as a case generally. And it is appropriate to examine Section 65 (b) and Norris-La Guardia Act to see what policy considerations there are that might help us construe Section 1450. And those considerations in brief are that temporary restraining orders are not to be permitted to endure indefinitely without a hearing. And Section 1450 plainly lends itself to a reading of that kind and it is perfectly obvious as Mr. Tichy has conceded that if you do not read it, Section 1450 in that way, you are confronted with the conflict between the meaning of Section 65 (b) and Norris-La Guardia in appropriate case on one hand, and Section 1450 on the other. We are suggesting a reading which is supported not only by the language of purpose of Section 1450 but also one which is congruent with the policy that we find in other areas of the law. The remaining point which I would like to deal with briefly is the contention that even though we may be right, with respect to our view of Section 1450, that the ruling on the motion to dissolve converted the restraining order into a preliminary injunction so that from that point on, there was a preliminary injunction in effect and that would have the consequence of continuing the restraint irrespective of what may have happen to the temporary restraining order. Now, this consequence is not one which I believe the District Court judge thought that he was dealing with when he denied the order to dissolve. He made very clear, that he felt that he was simply construing Section 1450 to keep that the – strike that. He felt that the only issue that he was ruling on, was the narrow issue of Sinclair against Atkinson which was raised by the motion to dissolve, which had to do only with whether or not there was jurisdiction to maintain that order in effect. And there is nothing to indicate that he felt that he was doing anymore than that. And the order, which he handed down, was entitled an order denying motion to dissolve temporary restraining order. There is no notice by any party that there would be an application for a temporary restraining order in connection with the hearing upon the motion to dissolve. There were no findings of fact or conclusions of law entered by the district judge. He did not think that he was entering a preliminary injunction. And there was no opportunity really. Well, I don’t want to go further than I have to. There was no actual hearing in which evidentiary matters or other matters were brought forward and considered and decided which would ordinarily be relevant to the issuance of a preliminary injunction. This hearing in this motion had to do solely with whether or not, the order was sustainable and then why Norris-La Guardia Act and that was the single ruling that was made.
Speaker: And also true that you -- there was no way you could go after the “preliminary injunction?”
Duane B. Beeson: That’s the obligation of the moving party who is seeking the preliminary injunction.
Speaker: Well if this -- what I mean is, if the temporary restraining order had merged into a preliminary injunction, you not only did not have a hearing, you had no way of attacking it, am I right? Well, you could not move to dissolve the preliminary injunction, could you?
Duane B. Beeson: Oh, I suppose we could move to modify it or perhaps move to the dissolve it.
Speaker: But it wasn’t the preliminary injunction?
Duane B. Beeson: It was not a preliminary injunction.
Speaker: But, I thought that was your position?
Duane B. Beeson: That is precisely our position and is the position of the majority in the Ninth Circuit as well because we got a preliminary injunction. It’s an argument that it is a sort of being put together after all of the events in this case, trying to find some way in which this motion to dissolve to be turned into the preliminary of the hearing upon the motion for preliminary injunction. But analytically, it’s simply can’t be sustained. It was never a hearing that was never ruling with respect to the inference or the entry or issuance of the preliminary injunction. Thank you.
Warren E. Burger: Thank you Mr. Beeson. Mr. Tichy, do you have anything further?
George J. Tichy, II: Yes, I do Your Honor. First of all, with regard to the opportunity to defend a modified temporary restraining order in this case, it must be realized that this was an amended complaint merely to include an additional plaintiff. There had been a prior hearing on initial temporary restraining order and which according to my affidavit which is the only one which is part of the appendix in this case, Mr. Silbart appeared before the judge and argued vigorously. Now, there is also within my affidavit --
Warren E. Burger: Where do we find that in the appendix?
George J. Tichy, II: On pages 52 and 53. Copies of the documents were served on Mr. Silbart shortly before the hearing before Judge Locero. Both Mr. Silbart and I were present at this hearing and Mr. Silbart presented the viewpoint of the Union. And that there was breach of contract and that the court should not grant the temporary restraining order despite argument by defendant’s Counsel Judge Locero granted the temporary restraining order. The same matter is contained on pages 50 and 51, also, one of my affidavits in this matter. If I can impress the Court of one thing, I wish to impress it of this fact. We do not believe that labor injunctions are matters which are easily obtained in state court. There are very rigorous procedures which are followed because very basically, the San Francisco Bay Area is a labor area. And we follow these rules when we go into court to get these injunctive orders, and when the attorney for the Union comes down there and he has his people in the courtroom before he goes in to see the judge and he says there are strikers and there are in strike. He goes and makes the best arguments that he can. And in this case, he contended that the restraining order, excuse me -- that the contract was of no force in effect and therefore was not being breach and therefore that there was no temporary restraining order which should be ordered. Under the circumstances, in light of the fact that there was an initial complaint and initial hearing, then an amendment of the complaint just to add an additional party plaintiff that the matter was discussed with the counsel for the Union in advance of the hearing, that the Court in fact made a telephonic communication with the counsel for the Union before the hearing -- before the restraining order was issued. There was more than sufficient time to be familiar not only with the moving papers, but with the issues which were involved in the particular situation.
Speaker: Considering the absolute validity for the first of argument and the temporary order, when did it become a preliminary injunction?
George J. Tichy, II: Your Honor, for purposes of enforcement, it would have had the effect of preliminary injunction upon the denial with the motion to dissolve which would have been in June 4, 1970.
Speaker: And the case you have supports that is what? In the Federal or California?
George J. Tichy, II: Your honor, I believe that the appellation volunteers cases on point, I believe that morning telegraph is on point. In fact, with regard to the fact that the denial of the motion to dissolve a restraining order is tantamount to the issuance of a preliminary injunction for purposes [Voice Overlap]
Speaker: You said it goes in your brief?
George J. Tichy, II: Yes, I do Your Honor.
Speaker: I understood.
George J. Tichy, II: And I wish also to point out, that this has been considered I believe by the appellate courts on numerous occasions because as was pointed out earlier --
Speaker: Where in your brief? I have missed it. 25? 24?
Speaker: It is 24. Morning telegraph and appellation volunteers.
Speaker: They said it well, 24, 25, and 26.
George J. Tichy, II: Thank you, Your Honor.
William H. Rehnquist: Mr. Tichy?
George J. Tichy, II: Yes, sir.
William H. Rehnquist: Ordinarily, you did had a hearing on preliminary injunction, and the Court had said, “All right, it’s ordered that a preliminary injunction issue.” You would have prepared a document and submitted it to counsel entitled preliminary injunction, wouldn’t you?
George J. Tichy, II: That’s correct.
William H. Rehnquist: Now, how do this appellation case and the others that you cite treat that problem? That basically, you need not only a hearing to grant a preliminary injunction, but when the court rules, you need findings of fact, conclusions of law, and a description of the conduct to be enjoin.
George J. Tichy, II: Well, Your Honor, I believe that the Court in those particular cases felt that on the motion to dissolve that that opportunity was given to the defendant to raise the issues which were in defense that the restraining order was efficiently particular on its face so that the motion denying the -- or the denial of the motion to dissolve is tantamount to the reinstatement of the restraining order was a preliminary injunction. Now in these cases, one additional point that should be kept in mind, with regards to the possibility of findings, it is interesting to note that there was no answer and oppose it any time in this particular case even up through the situation where contempt judgment was awarded. So, consequently under the Rule 8 (b) of Federal Rules of Civil Procedure, all allegations or complaints are admitted including those factual and legal conclusions.
William H. Rehnquist: But to take avenge that should fill an affidavit of default, Don't you?
George J. Tichy, II: For purposes of considering the complaint as a setting forth -–excuse me, perhaps I should state it this way. The material allegations of the complaint were never controverted. And the issues that were presented in terms of our request for restraining order in terms of the motion to dissolve and the issues of contempt proceedings are very, very fundamental. In the case of the restraining order what we were talking about was: number one was there contract in effect and number two was there a grievance procedure, and number three was there a strike? When we got to the motion to dissolve, the only issue which the Union chose to raise was whether or not, Atkinson versus Sinclair replied. And when we got to the contempt proceedings, the only issue was whether or not, there was in fact a strike occurring at that particular time. Now all of these things were totally uncontroverted particularly at the contempt stage when no contrary evidence was presented or whatsoever. So the fundamental factual issues were always undisputed. It was a legal impact to be given to those particular facts which was this positive as far as the core was concerned whether or not a restraining order should be issued initially whether or not the motion to dissolve should be denied, and whether or not a contempt judgment should be entered.
Speaker: What was the motion to dissolve (Inaudible)?
George J. Tichy, II: I take issue with that, Your Honor. I believe that under 1450 that I would continue to have a restraining order if it continued two days or two years.
Speaker: That's upon 20 days?
George J. Tichy, II: No, that I take issue.
Speaker: Even if it did, California law that will break it up?
George J. Tichy, II: Yes, I do Your Honor. And I would point out that the McDonald’s case which is cited --
Speaker: What could be that, under the statute?
George J. Tichy, II: Your Honor --
Speaker: Is it good to engage except the good cause is 20 days?
George J. Tichy, II: I take issue with the interpretation that there is --
Speaker: Well, is that statute in existence in California?
George J. Tichy, II: Yes, 527 is in existence, Your Honor.
Speaker: And is it 20 days?
George J. Tichy, II: No, Your Honor. It says on its face, 15 days and 20 days but the courts have long since recognized and then I cite the McDonald versus Superior Court Case which is in our brief, that whether it’s good cause it may be continued for a longer period as the Court deems appropriate. And in this particular issue --
Speaker: Well, did you make any motion to continue it? No.
George J. Tichy, II: You Honor, I believe --
Speaker: So it is 20 days, isn’t it?
George J. Tichy, II: No, Your Honor in the McDonald versus Superior Court case, it was the action of the defendant and asking for continuance on a hearing on a preliminary injunction which continued that outside the scope of 527.
William H. Rehnquist: I suppose if it can be continued on the court’s motion, you would not have to apply for it?
George J. Tichy, II: That’s right, Your Honor.
Speaker: But your position I take it is that even if the California Law was that this order was to last 20 days, the Federal statutes said it was to continue until it was dissolved.
George J. Tichy, II: Precisely.
Speaker: Only aside from state law.
George J. Tichy, II: Precisely, Your Honor.
Speaker: That’s your fundamental position.
George J. Tichy, II: That is our fundamental position.
Speaker: And then if you get a temporary restraining order that says, “This restraining order shall be effective for 20 days and not one minute longer.” When it goes on to the federal court, it gets automatically as extended?
George J. Tichy, II: Yes, Your Honor.
Speaker: That’s what your position?
George J. Tichy, II: That is a position, I believe, not only of the companies in this case but if Congress enacting 1450 because the removal action that surely breaks up the state court proceedings and because the defendant shows to remove it and he has a burden of proceeding to dissolve it. I wish to raise a couple additional points before my time runs out. First of all, in the brief to the Court of Appeals, the respondents contended that this was a Boys Market case. It wasn’t until they filed the brief in this matter before this Court that they raise the issue that this might not be a Boys Market case. The issue was never litigated before and under Rule 41 (d) and (e) of the Supreme Court, it is not properly before the Court at this time. Furthermore, I wish to emphasize that if it were to analyze Boys Market and answer implications from the policy standpoint of this case, but let’s keep in mind that this is a 301 suit, that was removed from state court to federal court. And from the time of Lincoln Mills, the time of Boys Market it's always been recognized. This has been the purpose of 301 to define state courts of jurisdiction on this matter. And if we were now to impose those La-Guardia standards on every state court removed injunctive order which are more stringent than state court, it would have a natural effect of disposing a state court jurisdiction because Unions would in every case will move the matter to federal court where they could have more stringent procedure rules which the employer or the companies would have to meet when they sought to maintain an injunctive or a restraining order.
Speaker: (Inaudible)
George J. Tichy, II: That’s right. And I think that when this Court ruled on Boys Market, it recognized that there was this conflict between state law and federal law and that was one of the reasons why the Boys Market decision overturn Atkinson versus Sinclair. We believe that Section 1450 is in fact this positive in this particular case that the problems that we have had to go through here today analyzing state law or indicative of the problems of the entire judiciary would have to go through with every removed restraining order injunctive order case. Consequently, we believe that 1450 should prevail over state laws as well as Federal Rules of Civil Procedure. And furthermore, that the denial of the motion to dissolve the restraining order was tantamount to the issuance of a preliminary injunction for purposes of enforcement. Thank you.